i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00265-CR

                                        Francisco CORRALES,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 265513
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 26, 2010

DISMISSED FOR LACK OF JURISDICTION

           On February 13, 2009, appellant was convicted of violating a protective order and sentenced

to one year in jail. The sentence was suspended and appellant was placed on community supervision

for a period of fourteen months. On June 26, 2009, the trial court found appellant violated a

condition of community supervision and modified appellant’s community supervision. Appellant

filed a notice of appeal from the order modifying his community supervision. On September 15,
                                                                                     04-10-00265-CR



2009, the trial court revoked appellant’s community supervision. Appellant did not file a notice of

appeal from the order revoking his community supervision.

       An order modifying community supervision is not appealable. Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977). A defendant, however, may appeal an order revoking community

supervision when he is notified of the decision to revoke and “is called on” to serve a sentence in

jail or in the institutional division of the Texas Department of Criminal Justice. See TEX . CODE

CRIM . PROC. ANN . art. 42.12, § 23(b) (Vernon Supp. 2009).

       Here, appellant did not appeal the order revoking his community supervision. Thus, it appears

we have no jurisdiction over this appeal. Therefore, on April 20, 2010, we ordered appellant to show

cause why this appeal should not be dismissed for lack of jurisdiction. On May 11, 2010, appellant’s

attorney filed a written response, stating he has found no authority to support jurisdiction.

Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                              PER CURIAM



DO NOT PUBLISH




                                                 -2-